DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made of method Invention II without traverse in the reply filed on 2020-12-02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGPub 2016/0049583) in view of Choi (US PGPub 2007/0164266) and Tsai (US PGPub 2020/0136039).
Regarding claim 10, Huang discloses in Figs. 3A-9, forming a first electrode (502 starting at Fig. 5A, para. [0047-0048]) within a trench of a dielectric layer (para. [0045-0046]:  104/302); 
depositing a first portion of a metal oxide layer (508, para.[0050]:  HfO2; 308, Figs. 3A & 9, para. [0024]) within a recessed area of the first electrode and; and 

Huang appears not to explicitly disclose recessing the area of the first electrode (i.e., the recessed area is formed as such).
Choi discloses in Figs. 3-5, forming a bottom electrode (145) of an RRAM device by standard damascene BEOL interconnect process (para. [0038]) and further recessing an area of the bottom electrode (para. [0039] recessing to form 2nd trench 147) to produce a recessed area with corner regions to contain the memory layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the recessed area by way of the standard BEOL process as in Choi, in place of the micro-trench method of Huang, to provide more a compatible process to simplify integration, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.).  In so doing, the method includes recessing the area of the first electrode.
Huang as combined appears not to explicitly disclose depositing a second portion of the metal oxide layer over and adjacent a barrier metal layer.  (Huang in para. [0023] discloses that a diffusion barrier may be disposed below the bottom electrode but does not further describe or illustrate details.)
Tsai discloses in Figs. 3-8, forming a bottom electrode (700, para. [0033]) of an RRAM device (800, para. [0033]) by way of a standard damascene BEOL interconnect process utilizing a robust, multilayer barrier stack (500, para. [0027]) immune to discontinuities which cause metal diffusion, thus providing greater reliability (para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the barrier stack of Tsai in Huang as combined to implement 
Regarding claim 11, Huang as combined therein discloses that one or more corner regions are present in the metal oxide layer between the first electrode and the second electrode based on the recessing the area of the first electrode prior to the depositing the metal oxide layer (Huang, para. [0026]:  corners 311a & 311b).
Regarding claim 12, Huang further discloses enhancing a localized electrical field as a function of one or more corner regions being present in the metal oxide layer between the first electrode and the second electrode (Huang, para. [0026]:  corners 311a & 311b).
Regarding claim 13, Huang as combined further discloses that the forming the first electrode comprises forming one or more corners comprising an under-convex-shape (see rejection of claim 10, above).
Regarding claim 14, Huang as combined further discloses that the forming the first electrode comprises forming a three-dimensional shaped first electrode in the trench of the dielectric layer (see rejection of claim 10, above).
Regarding claim 15, Huang as combined further discloses that the forming the first electrode comprises forming one or more corners using chemical mechanical processing and wet etch processes (Choi, para. [0038]:  CMP of first electrode prior to recessing; Tsai, para. [0026]:  wet etch to remove photoresist prior to deposition of first electrode materials.  The Examiner notes that the forming of the first electrode includes any and all method steps necessary to the first electrode formation and not excluded as separately recited processes.  The Examiner further notes that the corners recited in claim 15 do not have antecedents in claim 10).
Regarding claim 16, Huang further discloses forming a first metal line (106, para. [0045}) in the trench of the dielectric layer (dielectric layer is construed to comprise 104/302), wherein the first electrode (306) is located over the first metal line; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891